3/11/2019
                                                                                                                                   EXHIBIT
                                                                                                                                         A
         I




                                                                         ,
                                                                       E 0                 l                 1.-.



      ~IJP·
                                                                                           I
                                                                                              I             ~ I     I




       ~~.. //-~          ·

 ,,   //~
 '~~.~
                              /




              ,/     //

                                                                                                                                                '
 ST ATE OF COLORADO, ss:


         I,        Chervl Steven.fl                                Clerk of the Supreme Court of the Staie of

Colorado, do hereby certify that


                                  Kristina M. Wright
has been duly licensed and adm iited to practice as an


         cATTORNEY AND [oUNSELOR AT £Aw

within this State; and that his/ her name appears upon the Roll of A tlorneys

and Counselors al Law in my office of date the                                                                              21st

day of             August                                      A. D.                              2014 and that at the date hereof
the said                  f(ristina M. Wright

is in good standing at this Bar.


                                   IN WITNESS WHEREOF, I have hereunto subscribed my name and
                                   affixed the Seal of said Supreme Court, at Denver, in said State, this
                                             4th
                                   - - - - - d a y of                                                       March                  A.   D.2019
                                                                                                    Cheryl Stevens
                                                       ____,c~~                               7                   ~·
                                                                                                                                        Clerk
                                                --           ~
                                             . ......____.,,,,,,                  /-:>      /~
                                                                                /,..~;;:>---~.                          ~
                                             '-.,                     ~                                     ./~
                                       By                       .,,,..:~·~.\
                                                    ==......._.~//
                                                         ,;i''/                    I
                                                                                       ~      7     -=:f(~~
                                                                                                     I
                                                                                                        /     '

                                                     ·"'"'./
                                               f,,id·".I
                                                                                           /
                                                                                       \ \."'..~    /
                                                                                                                               Deputy Clerk
                                            ,c/' (/                             ,,_,,.->· '
                                                        ~=--,.,,,,,,,·-"'"_fr
